UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	November 30, 2013 Item 1. Schedule of Investments: Putnam Global Technology Fund The fund's portfolio 11/30/13 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Capital markets (0.3%) Safeguard Scientifics, Inc. (NON) 2,100 $39,165 Communications equipment (11.3%) Alcatel-Lucent (France) (NON) 33,510 143,776 Cisco Systems, Inc. 9,630 204,638 EchoStar Corp. Class A (NON) 1,500 75,075 F5 Networks, Inc. (NON) 821 67,535 Polycom, Inc. (NON) 15,933 171,280 Qualcomm, Inc. 12,471 917,616 Telefonaktiebolaget LM Ericsson ADR (Sweden) 6,569 82,178 Computers and peripherals (24.0%) Apple, Inc. 5,276 2,933,825 Casetek Holdings, Ltd. (Taiwan) 26,000 137,933 NetApp, Inc. 2,700 111,375 Pegatron Corp. (Taiwan) 44,000 54,714 SanDisk Corp. 4,076 277,779 Electronic equipment, instruments, and components (3.0%) Hitachi, Ltd. (Japan) 38,000 280,053 Keyence Corp. (Japan) 400 160,672 Household durables (1.0%) Alpine Electronics, Inc. (Japan) 10,900 149,596 Industrial conglomerates (0.4%) Toshiba Corp. (Japan) 13,000 56,089 Internet and catalog retail (2.4%) Amazon.com, Inc. (NON) 500 196,810 Ctrip.com International, Ltd. ADR (China) (NON) 2,500 119,450 Groupon, Inc. (NON) 4,500 40,725 Qunar Cayman Islands, Ltd. ADR (China) (NON) 21 554 Internet software and services (17.4%) Blucora, Inc. (NON) 2,000 58,160 eBay, Inc. (NON) 7,560 381,931 Facebook, Inc. Class A (NON) 9,600 451,296 Google, Inc. Class A (NON) 1,104 1,169,787 Telecity Group PLC (United Kingdom) 6,628 76,047 Tencent Holdings, Ltd. (China) 2,000 115,678 Twitter, Inc. (NON) 200 8,314 Yahoo!, Inc. (NON) 3,800 140,524 Yandex NV Class A (Russia) (NON) 3,810 151,448 IT Services (8.1%) Cognizant Technology Solutions Corp. (NON) 1,800 169,002 Computer Sciences Corp. 456 23,995 IBM Corp. 767 137,815 MasterCard, Inc. Class A 315 239,655 Visa, Inc. Class A 3,004 611,194 Media (5.6%) Cablevision Systems Corp. Class A 4,700 78,819 DISH Network Corp. Class A 13,700 741,992 Professional services (0.8%) Nielsen Holdings NV 2,800 120,848 Real estate investment trusts (REITs) (0.8%) American Tower Corp. (R) 1,500 116,655 Semiconductors and semiconductor equipment (7.4%) Avago Technologies, Ltd. 1,500 67,095 Hermes Microvision, Inc. (Taiwan) 2,852 88,758 Inotera Memories, Inc. (Taiwan) (NON) 154,000 109,799 Lam Research Corp. (NON) 4,200 218,862 Maxim Integrated Products, Inc. 2,500 71,200 Samsung Electronics Co., Ltd. (South Korea) 157 221,637 SK Hynix, Inc. (South Korea) (NON) 1,380 46,161 Texas Instruments, Inc. 2,500 107,500 Xilinx, Inc. 3,520 156,394 Software (14.9%) Adobe Systems, Inc. (NON) 2,600 147,628 Intuit, Inc. 1,100 81,653 Microsoft Corp. 16,519 629,869 Oracle Corp. 19,295 680,921 QLIK Technologies, Inc. (NON) 2,500 62,700 Red Hat, Inc. (NON) 8,615 403,613 SAP AG (Germany) 2,222 183,984 Wireless telecommunication services (0.8%) SoftBank Corp. (Japan) 1,400 113,289 Total common stocks (cost $9,306,162) SHORT-TERM INVESTMENTS (1.2%) (a) Shares Value Putnam Short Term Investment Fund 0.08% (AFF) 169,251 $169,251 Total short-term investments (cost $169,251) TOTAL INVESTMENTS Total investments (cost $9,475,413) (b) FORWARD CURRENCY CONTRACTS at 11/30/13 (aggregate face value $1,937,400) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/18/13 $5,072 $4,821 $(251) Euro Buy 12/18/13 158,027 154,223 3,804 Barclays Bank PLC Euro Sell 12/18/13 147,565 143,062 (4,503) Hong Kong Dollar Buy 2/19/14 9,173 9,173 — Japanese Yen Buy 2/19/14 161,789 168,396 (6,607) Citibank, N.A. Euro Buy 12/18/13 35,329 35,093 236 Japanese Yen Sell 2/19/14 52,906 53,822 916 Credit Suisse International Japanese Yen Buy 2/19/14 288,753 300,699 (11,946) Swedish Krona Buy 12/18/13 98,484 99,180 (696) Deutsche Bank AG Euro Buy 12/18/13 117,400 117,898 (498) HSBC Bank USA, National Association Euro Buy 12/18/13 105,578 102,345 3,233 JPMorgan Chase Bank N.A. British Pound Buy 12/18/13 163,286 156,031 7,255 Euro Buy 12/18/13 244,039 237,438 6,601 Swedish Krona Sell 12/18/13 9,068 9,001 (67) State Street Bank and Trust Co. Israeli Shekel Buy 1/16/14 27,775 27,665 110 Japanese Yen Sell 2/19/14 70,409 73,161 2,752 UBS AG British Pound Sell 12/18/13 129,418 124,935 (4,483) Canadian Dollar Buy 1/16/14 56,593 58,221 (1,628) Euro Buy 12/18/13 63,997 62,236 1,761 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through November 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $14,662,771. (b) The aggregate identified cost on a tax basis is $9,557,221, resulting in gross unrealized appreciation and depreciation of $5,108,975 and $91,884, respectively, or net unrealized appreciation of $5,017,091. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $165,648 $576,785 $573,182 $59 $169,251 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $26,431 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 84.3% Japan 5.2 Taiwan 2.7 South Korea 1.8 China 1.6 Germany 1.3 Russia 1.0 France 1.0 Sweden 0.6 United Kingdom 0.5 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $28,600 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $1,327,946 $— $— Financials 155,820 — — Industrials 176,937 — — Information technology 12,227,262 403,807 — Telecommunication services 113,289 — — Total common stocks — Short-term investments $169,251 $— $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(4,011) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $26,668 $30,679 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $2,200,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2014
